PER CURIAM
Plaintiff appeals from a judgment for defendants and assigns error to the trial court’s denial of her motion to amend her complaint. The motion was made more than two months before trial. It was supported by a showing that the new claim that plaintiff sought to add was based on recently discovered evidence of which plaintiff learned in a follow-up investigation after defendants responded to her request for production. We conclude that, under those circumstances, the court abused its discretion by refusing to allow the amendment.1
Plaintiff also assigns error to the court’s rulings on the parties’ summary judgment motions and to its disposition of the principal issue that was tried. We do not know what issues will remain in the case or will have to be decided after the complaint is amended, and we decline to address the other assignments.
Reversed and remanded.

 We imply no view about the merits of the claim, as a matter of fact or law.